      Case: 1:19-mj-02276-DAR Doc #: 1-1 Filed: 12/12/19 1 of 4. PageID #: 2


                                                                                  0-
                                         AFFIDAVIT
       I, Hans Wiedenhofer, a Special Agent (SA) with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), Cleveland Division, being duly sworn, depose and state as

follows:

       1. I have been employed as a Special Agent of the ATF since May 2017, and am

           currently assigned to the ATF’s Cleveland Group II. Prior to becoming a Special

           Agent with ATF, the Affiant was an Officer with the Pittsburg Bureau of Police from

           March 2016 through April 2017. The Affiant has completed the Federal Criminal

           Investigator Training Program and the ATF Special Agent Basic Training at the

           Federal Law Enforcement Training Center in Glynco, Georgia. The Affiant Has

           received numerous trainings in firearms, arson and explosives.

       2. I am an “investigative or law enforcement officer” of the United States within the

           meaning of Section 2510(7) of Title 18, United States Code, and empowered by law

           to conduct investigations of, and to make arrests for, offenses enumerated in Section

           2516 of Title 18, United States Code.

       3. This affidavit is being submitted for the limited purpose of establishing probable

           cause that Marcus D. Goodman, has have violated Title 18, U.S.C. Section 922(g)(1)

           [Felon in Possession of a Firearm]. The statements contained in this affidavit are

           derived from information provided to me by members of the Cleveland Police

           Department (CPD) as well as my own investigation of this matter. This affidavit does

           not include every fact known to me regarding this investigation, but will seek to

           summarize relevant information.




                                                1
Case: 1:19-mj-02276-DAR Doc #: 1-1 Filed: 12/12/19 2 of 4. PageID #: 3



                                       Probable Cause

4. On November 23, 2019, CPD Officers Mileti and Zone had conducted a traffic stop

   of a maroon 2013 Chevrolet Malibu at the location of Sandusky Avenue, and East

   95th Street. They were unable read the rear license plate due to lack of illumination.

   The vehicle also made a rapid and evasive turn onto Sandusky Avenue without

   activating its turn signal.

5. As the officers activated their overhead lights and sirens, the vehicle continued for

   some distance at a slow rate of speed but eventually stopped. Officers used their

   spotlight to illuminate the license plate.

6. Officer Mileti approached the driver side of the vehicle while Officer Zone

   approached on the passenger side. A female was in the front passenger seat and a

   male, later identified as Marcus D. Goodman was in the driver’s seat.

7. Officer Mileti immediately detected a strong odor of burnt marijuana emanating from

   the vehicle. Officer Mileti asked the driver (Marcus D. Goodman) how he was doing

   and the driver responded “smoking weed” and handed the officer the marijuana cigar

   he was smoking (still burning at the time). The officer placed it on the roof of the

   vehicle.

8. Officer Zone looked into the vehicle from the passenger side and recognized the

   driver as Marcus D. Goodman from previous weapons violations in the past. Officer

   Zone also knew that Goodman had a warrant for his arrest and signaled the

   information to Officer Mileti.

9. Officer Mileti ordered Goodman out of the vehicle. Goodman hesitated and looked

   towards his gear shift. As the officer opened the driver door Goodman continued to



                                          2
Case: 1:19-mj-02276-DAR Doc #: 1-1 Filed: 12/12/19 3 of 4. PageID #: 4



   turn his head towards the gear shift, then lunged his hand toward it in an attempt to

   put the vehicle in drive. Officer Mileti grabbed his arm attempting to remove him

   from the vehicle and was soon assisted by Officer Zone as both gave him loud verbal

   commands to exit. Both officers eventually succeeded in removing Goodman from

   the vehicle and placed him in handcuffs.

 The officers asked him if there was anything illegal on his person and Goodman

   responded by saying “yeah why do you think I tried to run. I ain’t have no weed on

   me. I have my gun and my phone.”

 The officers searched the vehicle and recovered a silver handgun wedged between the

   driver seat and the center console with the barrel pointing towards the floor.

 The firearm was a Ruger, 0odel SR40, .40 caliber semi-automatic pistol, bearing

   serial number 342-76518 loaded with fourteen rounds in the magazine and one in the

   chamber.

 Marcus Goodman was previously convicted of drug trafficking on December 6, 2004,

   in case number CR-04-458395, in Cuyahoga County Common Pleas Court.

 Marcus Goodman was previously convicted of felon in possession of a firearm on

   October 28, 2013, in case number 1:13CR234 in Federal District Court, Northern

   District of Ohio.


                            Interstate Nexus Determination


15. Your affiant spoke to Special Agent Gerrod Briggs who is a qualified ATF Interstate

   Nexus Expert and On December 11, 2019, determined that the firearm (Ruger, Model

   SR40, .40 Caliber pistol bearing serial no. 342-76518was manufactured in either



                                        3
      Case: 1:19-mj-02276-DAR Doc #: 1-1 Filed: 12/12/19 4 of 4. PageID #: 5



           Connecticut or Arizona, thus having traveled in interstate commerce to be found in

           the State of Ohio.

                                                Conclusion

       16. Based on the preceding, there is probable cause to believe that Marcus 'Goodman has

           violated Title 18, U.S.C. § 922(g)(1) [Felon in Possession of a Firearm].




                                                    ________________________________
                                                    Hans WLHdenhofer, Special Agent ATF



This affidavit was sworn to by the affiant by telephone after a PDF was transmitted by email, per

Crim R. 41(d)(3)RQ'HFHPEHU.



                                                    ________________________________
                                                    David A. Ruiz
                                                    United States Magistrate Judge




                                                4
